DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 7, 2022 have been fully considered but they are not persuasive because the cited reference, Desai, discloses the amended and argued limitation(s). 
The Applicant argues, “Applicants submit that Desai does not disclose the emphasis added feature in the present 
claim 1. 
Specifically, in the present claim 1, with respect to one-time data transmission, the 
receiving end feeds back a plurality of confirmation information corresponding to the plurality of granularities. 
However, referring to paragraphs 37, 89 of Desai, especially the contents "the 
programming also includes instructions for transmitting a packet to the wireless device in one 
downlink microframe of the consecutive sequence of downlink microframes" in paragraph 89, 
the contents "the subframe 1102 includes eight microframes 1104, 1106, 1108, 1110, 1112, 1114, Application No. 16/474,7731116, 1118. In microframe 1 1106, there are 5 uplink grants, DCI CO, DCI C1, DCI C2, DCI C3, and DCI C4, for data CO in microframe 2, data C1 in microframe 3 1110, data C2 in microframe 5 1114, data C3 in microframe 6 1116, and data C4 in microfram 7 1118, respectively" in paragraph 89, it can be seen that, Desai discloses transmitting one packet/data in one microframe, that is, the transmitting of one packet/data in one microframe represents the one-time data transmission. 
Desai further discloses that the UE sends the HARQ-ACK bits (that is one confirmation information) for each packet that is each microframe (referring to the contents "With the n+2 rule, the earliest HARQ-ACK bits can be transmitted by the UE for packets in downlink microframes 0, 1, 2, 3 is microframe 5. HARQ-ACK bits for microframe 4 can be transmitted in microframe 6..." in paragraph 98 of Desai, and the contents "when a UE receives multiple downlink packets in a subframe and the HARQ-ACK bits for those packets are scheduled for the same uplink microfram, the UE may be configured by the eNB to concatenate the HARQ-ACK bits for each of the downlink packets or to perform a logical AND of HARQ-ACK bits for each of the downlink packets" in paragraph 101 of Desai). 
Accordingly, Desai only generates and sends one confirmation information for one packet (that is one microframe), that is, with respect to one data transmission (one packet), the UE in Desai only send one confirmation information for indicating the UE has received the packet. 
Even Desai discloses that one microframe includes multiple OFDM symbols, Desai fails to discloses generates and sends the HARQ-ACK bits (that is one confirmation information) for each of groups divided from the OFDM symbols in one microframe, thereby generating and sending a plurality of confirmation information for one microframe.”
The Examiner respectfully disagrees with the above argument. First of all, there is no claim 1, but claim 48. The Examiner assumes that the Applicant is meant claim 48. Second, the Applicant says, “with respect to one-time data transmission, the receiving end feeds back a plurality of confirmation information corresponding to the plurality of granularities”. However, the Examiner respectfully submits that the claim doesn’t say that. What the claim is saying that each of the plurality of granularities corresponds to one confirmation information. That is, a plurality of granularities are corresponding to one confirmation information, not to plurality of confirmation information. 
The above being said, Desai discloses the feeding back of the confirmation information for the one-time data transmission is based on the plurality of granularities, and each of the plurality of granularities corresponds to one confirmation information (e.g. paragraph [0086]; [0098]). That is, for example, Desai discloses the HARQ-ACK bits for microframes 0 and 1 are sent in microframe 5, HARQ-ACK bits for microframes 2 and 3 are sent in microframe 6, and so on. Therefore, the argument is not persuasive, and the claimed invention is not patentable in view of Desai. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 48-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 48, the claim recites, “… first signaling is configured to instruct the receiving end to generate a number of a plurality of granularities corresponding to one-time data transmission of the transmitting end”, “… the second signaling is configured to indicate the plurality of granularities used by the receiving end for generating the confirmation information …”, and “the feeding back of the confirmation information for the one-time data transmission is based on the plurality of granularities, and each of the plurality of granularities corresponds to one confirmation information”. However, the specification doesn’t disclose these limitations. That is the specification describes one confirmation information is generated or formed for each granularity (e.g. paragraph [0014]; [0021]; [0035]; [0042]; [0057]; [0064]; [0078]; [0085]; [0134]; [0216]-[0217]; [0239]; [0248]). Specifically, the specification doesn’t disclose plurality of granularities, and each of the plurality of granularities are corresponding to one confirmation information.
Regarding claim 60 and 57, the claim is rejected for the same reason as claim 48.
Regarding claim 49-56, 58-59, and 61-67, the claims are rejected for the same reason and/or due to their dependencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 48-67 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desai et al. (US 2016/0353443 A1).
Regarding claim 48, Desai discloses a method for processing confirmation information (e.g. paragraph [0005]-[0008]; [0010]; and etc., illustrating processing ACK, ACK/NAK ACK/NACK), comprising: transmitting, by a transmitting end (communication controller or base station or access point), a signaling, wherein the signaling is configured to instruct a receiving end (wireless device) to generate confirmation information corresponding to one-time data transmission according to the signaling and in combination with a pre-agreed implicit rule (e.g. figs. 13-14; paragraph [0006]; [0036]; [0101]-[0105]; [0112]; and so on, explaining the transmission of signaling to the receiving end or wireless device indicating or instructing to generate ACK, ACK/NAK ACK/NACK for data transmission based on the signaling and predefined implicit rule); and receiving, by the transmitting end, the confirmation information, and parsing the confirmation information according to the signaling and in combination with the pre-agreed implicit rule, wherein the transmitting, by the transmitting end, the signaling comprises: transmitting, by the transmitting end, a first signaling, wherein the first signaling is configured to instruct the receiving end to generate a number of a plurality of granularities corresponding to one-time data transmission of the transmitting end (figs. 13-15; paragraph [0086]; [0098]; [0005]-[0010]; [0036]-[0037]; [0040]-[0041]; [0043]; [0054]-[0056]; [0101]-[0113]; and etc., the transmitting end or the access point or communication controller receives ACK, ACK/NAK ACK/NACK based on the signaling and predefined implicit rule, and the wireless device also generates a number microframes); and/or transmitting, by the transmitting end, a second signaling, wherein the second signaling is configured to indicate a granularity used by the receiving end for generating the confirmation information corresponding to the one-time data transmission of the transmitting end (paragraph [0086]; [0098]; [006]; [0009]; [0036]; [0055]-[0056]; [0122]-[0126]; and so on, a signaling also transmitted to the wireless device indicating plurality of granularities to generate ACK, ACK/NAK ACK/NACK for the data transmission); wherein, the granularity comprises at least one of followings: an orthogonal frequency division multiplexing symbol, an orthogonal frequency division multiplexing symbol group, a code block, a code block group, a mini-slot, a mini-slot group, a slot, a slot group, and a transmission block, wherein the signaling is transmitted by a high layer signaling or a physical layer (paragraph [0043]; [0054]-[0056]; [0072]; [0081]); the feeding back of the confirmation information for the one-time data transmission is based on the plurality of granularities, and each of the plurality of granularities corresponds to one confirmation information (e.g. paragraph [0086]; [0098]; and so on, illustrating, for example, the HARQ-ACK bits for microframes 0 and 1 are sent in microframe 5, HARQ-ACK bits for microframes 2 and 3 are sent in microframe 6, and so on), and the confirmation information comprises HARQ ACK, ACK/NACK (paragraph [0006]; [0036]; [0041]; [0122]; and so on, describing that the granularity is at least OFDM symbol(s)).
Regarding claim 60, the claim includes features identical to the subject matter mentioned in the rejected claim 48. The claim is a mere reformulation of claim 48 in order to define the corresponding method for processing confirmation information at the receiving end, and the rejection to claim 48 is applied hereto.
Regarding claim 49, Desai discloses the implicit rule comprises: if the transmitting end transmits the first signaling, for one-time data transmission, the receiving end being instructed to determine a quantity of units corresponding to each confirmation information or granularity according to a quantity of units of transmitted data and the number of the confirmation information or the number of the granularities, so as to form the confirmation information or the granularities (paragraph [0005]; [0007]-[0008]; [0010]; [0036]-[0037]; [0121]-[0126]; and etc.); and instructing, by the transmitting end, the receiving end, or pre-agreeing by the transmitting end and the receiving end, to form one confirmation information for each granularity (paragraph [0005]-[0009]; [0036]-[0037]; [0122]-[00126]; and so on); wherein a unit comprises at least one of followings: an orthogonal frequency division multiplexing symbol, an orthogonal frequency division multiplexing symbol group, a code block, a code block group, a mini-slot, a mini-slot group, a slot, a slot group, and a transmission block (paragraph [0043]; [0054]-[0056]; [0072]; [0081]).
Regarding claim 50, Desai discloses wherein: when a quotient between the quantity of units of the transmitted data and the number of the confirmation information or the number of the granularities is an integer, the receiving end takes the quotient as the quantity of units corresponding to each confirmation information or each granularity; and according to the quantity of units corresponding to each confirmation information or each granularity, individual units in the transmitted data are sequentially corresponded to each confirmation information or each granularity from front to back or from back to front to form the confirmation information or the granularities, or, when a quotient between the quantity of units of the transmitted data and the number of the confirmation information or the number of the granularities is not an integer, the receiving end rounds up the quotient to obtain a first value; a quantity of units in the transmitted data corresponding to a part of the confirmation information or a part of the granularities is equal to the first value; the confirmation information or granularity with a smaller quantity of units in the transmitted data is located at an end position or an initial position of all the confirmation information or granularities; or, when a quotient between the quantity of units of the transmitted data and the number of the confirmation information or the number of the granularities is not an integer, the receiving end rounds down the quotient to obtain a second value; a quantity of units in the transmitted data corresponding to a part of the confirmation information or a part of the granularities is equal to the second value; the confirmation information or granularities with a larger quantity of units in the transmitted data is located at an end position or an initial position of all the confirmation information or granularities (paragraph [0005]; [0007]-[0008]; [0010]; [0036]-[0037];  [0121]-[0126]).
Regarding claim 51, Desai discloses wherein the receiving end forms the confirmation information or granularities sequentially corresponding to individual units in the transmitted data from front to back according to the first value, wherein a quantity of units corresponding to the last confirmation information or granularity is smaller than the first value, and the last confirmation information is located at an end position of the confirmation information or granularities of the transmitted data; or, the receiving end forms the confirmation information or granularities sequentially corresponding to individual units in the transmitted data from back to front according to the first value, wherein a quantity of units corresponding to first confirmation information or granularity is smaller than the first value, and the first confirmation information is located at an initial position of the confirmation information or granularities of the transmitted data (paragraph [0041]; [0058]-[0060]; [0076]-[0078]; [0097]-[0109]; [0112]-[0114]; [0036]-[0037];  [0121]-[0126]).
Regarding claim 52, Desai discloses wherein the receiving end forms the confirmation information or granularities sequentially corresponding to individual units in the transmitted data from front to back according to the second value, wherein a quantity of units corresponding to the last confirmation information or granularity is greater than the second value, and the last confirmation information is located at an end position of the confirmation information or granularities of the transmitted data; or, the receiving end forms the confirmation information or granularities sequentially corresponding to individual units in the transmitted data from back to front according to the second value, wherein a quantity of units corresponding to first confirmation information or granularity is greater than the second value, and the first confirmation information is located at an initial position of the confirmation information or granularities of the transmitted data (paragraph [0096]-[0100]).
Regarding claim 53, Desai discloses wherein the implicit rule comprises: when the transmitting end transmits the first signaling and the second signaling at the same time, or the first signaling and the second signaling transmitted by the transmitting end are valid at the same time, the transmitting end instructing the receiving end to generate the confirmation information with the number required in the first signaling according to the granularities described in the second signaling; or, when the transmitting end transmits the first signaling, and the granularities is pre-agreed, the transmitting end instructing the receiving end to form the confirmation information with the number required in the first signaling according to the pre-agreed granularities; or, the transmitting end and the receiving end agreeing that the transmitting end directly or indirectly instructs the receiving end to form the confirmation information according to the transmission block or the code block group in one-time data transmission (paragraph [0006]; [0036]; [0122]; [0124]; and so on).
Regarding claim 54, Desai discloses wherein the signaling comprises: a physical layer signaling, wherein the physical layer signaling comprises a downlink control information signaling, and the downlink control information signaling is used for uplink/downlink data scheduling and transmitting; or, a high layer signaling (paragraph [0105]; [0061]; and etc.).
Regarding claim 55, Desai discloses wherein: if the high layer signaling is used to transmit the signaling, then the signaling is always valid in a period of validity of the high layer signaling; or, in the period of validity of the high layer signaling, if the physical layer transmits the signaling, then the signaling transmitted by the physical layer is prevailing; or, when the high layer signaling is used to transmit the signaling, the physical layer is allowed to change the signaling into this time of data transmission in a period of validity of the signaling; wherein the signaling comprises the first signaling and/or a second signaling (paragraph [0091]-[0095]).
Regarding claim 56, Desai discloses wherein: the signaling is that the transmitting end informs the receiving end of a number of members in each of the granularities, or the transmitting end and the receiving end pre-agree on the number of members in each of the granularities, wherein the granularities are in a grouping form, and the grouping form comprises at least one of followings: an orthogonal frequency division multiplexing symbol group, a code block group, a mini-slot group, and a slot group, and the member comprises at least one of followings: an orthogonal frequency division multiplexing symbol, a code block, a mini-slot; and a slot (paragraph [0043]; [0054]-[0056]; [0072]; [0081]); and the transmitting end and the receiving end can pre-agree the granularities or instruct the granularities through the second signaling (paragraph [0006]; [0036]; [0122]; [0124]; and so on).

Regarding claim 57, Desai discloses a method for processing confirmation information, comprising: transmitting, by a transmitting end, a signaling to a receiving end (e.g. figs. 13-14; paragraph [0006]; [0036]; [0101]-[0105]; [0112]; and so on); and after receiving one-time data transmission, forming confirmation information according to the signaling and transmitting the confirmation information to the receiving end, by the 6Application No. 16/474,773 transmitting end (figs. 13-15; paragraph [0086]; [0098]; [0005]-[0010]; [0036]-[0037]; [0040]-[0041]; [0043]; [0054]-[0056]; [0101]-[0113]; and etc.); wherein the signaling is configured to instruct the transmitting end to generate confirmation information corresponding to one-time data transmission according to the signaling and in combination with a pre-agreed implicit rule (paragraph [0086]; [0098]; [006]; [0009]; [0005]-[0010]; [0036]-[0037]; [0040]-[0041]; [0043]; [0054]-[0056]; [0101]-[0113]; [0122]-[0126]; and so on), wherein the transmitting the signaling and the confirmation information comprises: transmitting the signaling through a high layer signaling, and transmitting the confirmation information through downlink control information; or, transmitting the signaling and the confirmation information through one downlink control information at the same time (paragraph [0091]-[0095]), wherein feeding back of the confirmation information for the one-time data transmission is based on a plurality of granularities, and wherein each of the plurality of granularities corresponds to one confirmation information (e.g. paragraph [0086]; [0098]; and so on.  
Regarding claim 58, Desai discloses wherein the implicit rule comprises: the signaling is a first signaling, wherein the first signaling is configured to generate a number of a the plurality of granularities corresponding to one-time data transmission (figs. 13-15; paragraph [0086]; [0098]; [0005]-[0010]; [0036]-[0037]; [0040]-[0041]; [0043]; [0054]-[0056]; [0101]-[0113]; and etc.); if the receiving end receives the first signaling, for one-time data transmission, determining a quantity of units corresponding to each confirmation information or granularity according to a quantity of units of transmitted data and the number of the confirmation information or the number of the granularities, so as to receive the confirmation information or the granularities (paragraph [0005]; [0007]-[0008]; [0010]; [0036]-[0037]; [0121]-[0126]; and etc.); and forming, by the receiving end, one confirmation information for each granularity (paragraph [0005]-[0009]; [0036]-[0037]; [0122]-[00126]; and so on); wherein a unit comprises at least one of followings: an orthogonal frequency division multiplexing symbol, an orthogonal frequency division multiplexing symbol group, a code block, a code block group, a mini-slot, a mini-slot group, a slot, a slot group, and a transmission block (paragraph [0043]; [0054]-[0056]; [0072]; [0081]).  
Regarding claim 59, Desai discloses wherein: 7Application No. 16/474,773when a quotient between the quantity of units of the transmitted data and the number of the confirmation information or the number of the granularities is an integer, the receiving end takes the quotient as the quantity of units corresponding to each confirmation information or each granularity; and according to the quantity of units corresponding to each confirmation information or each granularity, individual units in the transmitted data are sequentially corresponded to each confirmation information or each granularity from front to back or from back to front to form the confirmation information or the granularities, or, when a quotient between the quantity of units of the transmitted data and the number of the confirmation information or the number of the granularities is not an integer, the receiving end rounds up the quotient to obtain a first value; a quantity of units in the transmitted data corresponding to a part of the confirmation information or a part of the granularities is equal to the first value; the confirmation information or a granularity with a smaller quantity of units in the transmitted data is located at an end position or an initial position of all the confirmation information or granularities; or, when a quotient between the quantity of units of the transmitted data and the number of the confirmation information or the number of the granularities is not an integer, the receiving end rounds down the quotient to obtain a second value; a quantity of units in the transmitted data corresponding to a part of the confirmation information or a part of the granularities is equal to the second value; the confirmation information or granularity with a larger quantity of units in the transmitted data is located at an end position or an initial position of all the confirmation information or granularities (paragraph [0005]; [0007]-[0008]; [0010]; [0036]-[0037];  [0121]-[0126]).
Regarding claim 61, Desai discloses wherein the implicit rule comprises: if the receiving end receives the first signaling, for one-time data transmission, determining a quantity of units corresponding to each confirmation information or granularity according to a quantity of units of transmitted data and the number of the confirmation information or the number of the granularities, so as to form the confirmation information or the granularity (paragraph [0005]; [0007]-[0008]; [0010]; [0036]-[0037]; [0121]-[0126]; and etc.); and forming, by the receiving end, one confirmation information for each granularity (paragraph [0005]-[0009]; [0036]-[0037]; [0122]-[00126]; and so on); wherein a unit comprises at least one of followings: an orthogonal frequency division multiplexing symbol, an orthogonal frequency division multiplexing symbol group, a code block, a code block group, a mini-slot, a mini-slot group, a slot, a slot group, and a transmission block (paragraph [0043]; [0054]-[0056]; [0072]; [0081]).
Regarding claim 62, Desai discloses wherein: when a quotient between the quantity of units of the transmitted data and the number of the confirmation information or the number of the granularities is an integer, the quotient is taken as the quantity of units corresponding to each confirmation information or each granularity; and according to the quantity of units corresponding to each confirmation information or each granularity, individual units in the transmitted data is sequentially corresponded to each confirmation information or each granularity from front to back or from back to front to form the confirmation information or the granularities, or, when a quotient between the quantity of units of the transmitted data and the number of the confirmation information or the number of the granularities is not an integer, the quotient is rounded up to obtain a first value; a quantity of units in the transmitted data corresponding to a part of the confirmation information or a part of the granularities is equal to the first value; the confirmation information or granularity with a smaller quantity of units in the transmitted data is located at an end position or an initial position of all the confirmation information or granularities, or, when a quotient between the quantity of units of the transmitted data and the number of the confirmation information or the number of the granularities is not an integer, the quotient is rounded down to obtain a second value; a quantity of units in the transmitted data corresponding to a part of the confirmation information or a part of the granularities is equal to the second value; the confirmation information or granularity with a larger quantity of units in the transmitted data is located at an end position or an initial position of all the confirmation information or granularities (paragraph [0005]; [0007]-[0008]; [0010]; [0036]-[0037];  [0121]-[0126]).
Regarding claim 63, Desai discloses  wherein the confirmation information or granularities is formed sequentially corresponding to individual units in the transmitted data from front to back according to the first value, wherein a quantity of units corresponding to the last confirmation information or granularity is smaller than the first value, and the last confirmation information is located at an end position of the confirmation information or granularities of the transmitted data; or, the confirmation information or granularities is formed sequentially corresponding to individual units in the transmitted data from back to front according to the first value, wherein a quantity of units corresponding to first confirmation information or granularity is smaller than the first value, and the first confirmation information is located at an initial position of the confirmation information or granularities of the transmitted data (paragraph [0041]; [0058]-[0060]; [0076]-[0078]; [0097]-[0109]; [0112]-[0114]; [0036]-[0037];  [0121]-[0126]).
Regarding claim 64, Desai discloses wherein the confirmation information or granularities is formed sequentially corresponding to individual units in the transmitted data from front to back according to the second value, wherein a quantity of units corresponding to the last confirmation information or granularity is greater than the second value, and the last confirmation information is located at an end position of the confirmation information or granularities the transmitted data; or, the confirmation information or granularity is formed sequentially corresponding to individual units in the transmitted data from back to front according to the second value, wherein a quantity of units corresponding to first confirmation information or granularity is greater than the second value, and the first confirmation information is located at an initial position of the confirmation information or granularities of the transmitted data (paragraph [0096]-[0100]).
Regarding claim 65, Desai discloses wherein the implicit rule comprises: when the receiving end receives the first signaling and the second signaling at the same time, or the first signaling and the second signaling received by the receiving end are valid at the same time, generating the confirmation information with the number required in the first signaling according to the granularities described in the second signaling; or, when the receiving end receives the first signaling, forming, by the receiving end, the confirmation information with the number required in the first signaling according to the pre-agreed granularities; or, the transmitting end and the receiving end agreeing that the receiving end forms the confirmation information according to the transmission block or the code block group in one-time data transmission (paragraph [0006]; [0036]; [0122]; [0124]; and so on). 
Regarding claim 66, Desai discloses wherein: if the signaling received is transmitted by a high layer signaling, then the signaling is always valid in a period of validity of the high layer signaling; or, in the period of validity of the high layer signaling, if a physical layer is used to transmit the data transmission of the signaling received, then the signaling transmitted by the physical layer is prevailing; or, or, when the high layer signaling is used to transmit the signaling, the physical layer is allowed to change the signaling into the present time of data transmission in a period of validity of the signaling; wherein the signaling comprises the first signaling and/or a second signaling (paragraph [0091]-[0095]).
Regarding claim 67, Desai further discloses comprising: receiving, by the receiving end, the signaling, the signaling being that the transmitting end informs the receiving end of a number of members in each of the granularities, or the transmitting end and the receiving end pre-agree on the number of members in each of the granularities, wherein the granularities are in a grouping form, and the grouping form comprises at least one of followings: an orthogonal frequency division multiplexing symbol group, a code block group, a mini-slot group, and a slot group, and the members comprise at least one of the followings: an orthogonal frequency division multiplexing symbol, a code block, a mini-slot; and a slot (paragraph [0043]; [0054]-[0056]; [0072]; [0081]); and the transmitting end and the receiving end can pre-agree on the granularities or instruct the granularities through the second signaling (paragraph [0006]; [0036]; [0122]; [0124]; and so on).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461